Milligan, J.
This matter came on for trial upon a charge that J. P.., aged 16, is a delinquent in that, on February 24, 1972, he did carnally know and abuse a female person under the age of 16, to wit: 15.
E. C. 2151.02 defines a delinquent child as one “who violates any law of this state * * * which would be a crime if committed by an adult * *
E. C. 2905.03, Carnal Knowledge of Female Under 16, provides:
“No person 18 years of age or over shall carnally know and abuse a female person under the age of 16 years with her consent * *
Unlike most criminal statutes, the statutory rape law specifically identifies the class of persons who are criminally liable as being “18 years of age or over.”
The juvenile in this case, not being of the specific class named in the criminal section, cannot be held responsible as a delinquent by violation of this criminal statute.
*6Leave had heretofore been granted to amend the complaint; and, upon the evidence, the court finds the juvenile not delinquent, but does find said juvenile to be an unruly boy by “deporting himself so as to injure or endanger the health or morals of himself or others.” E. C. 2151.022.

Judgment for defendant-juvenile.